Title: To Benjamin Franklin from Dumas, 23 October 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La haie 23. Oct. 1778.
Voici, comme je l’ai promis dans ma derniere, ce que m’écrit Mr. W.L. de Francfort, en date du 4 de ce mois
“I have been but a few days returned from Paris. Until I got there, I did not know how deeply you have been engaged in a very important business. It might have been well if the Gentlemen had made me acquainted with it before. However all I will add is, that I heartily wish you success.”
Je fis hier une démarche qui, à ce que je pense, embarrasse beaucoup certaines gens, et fournit à nos amis une arme, qui pourra devenir en son temps redoutable entre leurs mains. Mais il n’est pas temps encore de vous en parler.
J’attends la Lettre ostensible, qui donne à connoître que la proposition de nos amis, de faire travailler au projet en question, vous fait plaisir, Monsieur, et a votre encouragement. J’ai lieu de croire que vous avez eu ou aurez une Conférence làdessus avec ——. Ainsi, après ce que j’ai dit précédemment, je crois n’en devoir dire rien de plus; à moins que le g—— F—— ne le veuille. J’ajouterai seulement, que je ne vois aucun inconvénient à ce que la Lettre seroit signée par vous seul. Ainsi faites comme vous jugerez à propos.
Les Etats de la Province sont assemblés. Il ne s’y est rien traité encore d’important. On attend demain l’adresse des Négociants d’Amst——, pour réclamer les dommages.

Dans un Entretien particulier de notre Ami avec un Grand Personnage, il lui a fortement représenté le mécontentement de toute la Bourse de sa ville, à cause des délais sur délais que fait naître certain Capitaine (fort porté pour les Anglois) commandant un vaisseau de 50 Canons au Texel, destiné à convoyer une Flotte de vaisseaux Marchands, dont une partie est venue de la Baltique, relâcher exprès pour cela au Texel, chargée de bois, mâture, etc.; lui ayant laissé passer l’opportunité d’un bon vent d’Est, qui avoit soufflé plusieurs jours, etc. etc. On a été interdit et mortifié de ces plaintes. Elles ont été faites aussi à Messrs. de l’Amirauté, qui ont donné ordre au Capitaine de partir incessamment. On vient de m’assurer qu’il est enfin parti.
J’ai une Lettre de Mr. Austin, qui est toujours à Amsterdam et le plaisir d’apprendre qu’il est content des politesses que mes amis lui ont faites à Leide et à Amsterdam. Il m’a promis votre portrait en relief, qu’il a à Rotterdam. Je l’attends avec empressement, parce qu’il m’a dit qu’il étoit fort ressemblant. Vous aurez, Monsieur, pour Satellites dans ma chambre, Newton, Voltaire, Rousseau, Montesquieu et l’Imperatrice de Russie, qui vous entoureront. Je suis avec le plus respectueux attachement, Monsieur Votre très humble et très obéissant serviteur
Dumas
Paris à S.E.M. le Dr. Franklin Min Plenip. des E.U. de L’Am.
 
Addressed: à Son Excellence / Monsieur le Dr. Franklin Esqr. / Min. Plenip. des E.U. de l’Am. / à Passy./.
Notation: Dumas Oct. 23. 78
